Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Robert Siminski on January 26, 2021.

In the claims:
Claim 1, line 11, before the period, insert 
--, wherein the final microstructure of the resulting iron-carbon alloy includes less than 5% pro-eutectoid ferrite --.
Claim 2, line 1, change “comprises act of” to -- comprising --.
Cancel non-elected claim 14.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest the concept of employing a magnetic field during a method that includes heating and cooling at a certain rate so as to limit the amount of pro-eutectoid ferrite in an alloy, in a manner defined in claim 1 as amended.




							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        January 26, 2021